THE THIRTEENTH COURT OF APPEALS

                                   13-15-00537-CV


                              Hari Prasad Kalakonda
                                        v.
                     Susser Petroleum Operating Company, LLC


                                 On Appeal from the
                 County Court at Law No. 3 of Nueces County, Texas
                         Trial Cause No. 2015CCV-60281-3


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion. Costs of the appeal are

adjudged against appellant.

      We further order this decision certified below for observance.

December 1, 2015